        Case 17-70212-JAD                       Doc 71
     Fill in this information to identify the case:
                                                              Filed 04/07/21 Entered 04/07/21 12:03:46                     Desc Main
                                                              Document Page 1 of 4
     Debtor 1              MARK A. SPRAGUE


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          17-70212JAD




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  LAKEVIEW LOAN SERVICING LLC                                                     13

 Last 4 digits of any number you use to identify the debtor's account                         3   3   1   9

 Property Address:                             50 EAST RANSON AVE
                                               BLAIRSVILLE PA 15717




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        8,042.81

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        8,042.81

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        8,042.81


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $634.01
         The next postpetition payment is due on                 5 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
    Case 17-70212-JAD                Doc 71    Filed 04/07/21 Entered 04/07/21 12:03:46                                Desc Main
                                               Document Page 2 of 4



Debtor 1     MARK A. SPRAGUE                                                  Case number   (if known)   17-70212JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   04/07/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 17-70212-JAD          Doc 71    Filed 04/07/21 Entered 04/07/21 12:03:46                              Desc Main
                                         Document Page 3 of 4



Debtor 1     MARK A. SPRAGUE                                          Case number   (if known)   17-70212JAD
             Name




                                            Disbursement History

Date         Check #   Name                                 Posting Type                                              Amount
MORTGAGE ARR. (Part 2 (b))
06/22/2018   1083946   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              319.72
07/26/2018   1087153   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            1,109.23
08/28/2018   1090373   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              502.00
09/25/2018   1093511   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              502.00
10/29/2018   1096754   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            1,103.34
12/21/2018   1103007   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              973.50
01/25/2019   1106211   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              493.43
02/25/2019   1109462   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              493.43
03/25/2019   1112745   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              493.43
04/26/2019   1116046   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            1,097.95
05/24/2019   1119444   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              506.13
06/25/2019   1122840   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              448.65
                                                                                                                     8,042.81

MORTGAGE REGULAR PAYMENT (Part 3)
08/25/2017   1051244   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            2,684.74
09/26/2017   1054568   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              563.49
10/25/2017   1057932   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              605.69
11/21/2017   1061208   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              639.33
12/21/2017   1064494   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              663.98
01/25/2018   1067927   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            1,033.63
02/23/2018   1071111   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                               65.60
03/28/2018   1074301   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              674.49
04/24/2018   1077542   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              833.29
05/25/2018   1080796   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                            1,314.39
06/22/2018   1083946   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              745.05
07/26/2018   1087153   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              613.98
08/28/2018   1090373   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              613.98
09/25/2018   1093511   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              613.98
10/29/2018   1096754   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              613.98
11/27/2018   1099894   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              520.27
12/21/2018   1103007   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              725.37
01/25/2019   1106211   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
02/25/2019   1109462   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
03/25/2019   1112745   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
04/26/2019   1116046   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
05/24/2019   1119444   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
06/25/2019   1122840   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
07/29/2019   1126285   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              616.19
08/27/2019   1129752   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              646.03
09/24/2019   1133065   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              623.65
10/24/2019   1136389   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              623.65
11/25/2019   1139855   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              623.65
12/23/2019   1143247   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              539.04
01/28/2020   1146702   JPMORGAN CHASE BANK NA               AMOUNTS DISBURSED TO CREDITOR                              708.26
02/25/2020   1150278   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
03/23/2020   1153761   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
04/27/2020   1157221   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
05/26/2020   1160560   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
06/26/2020   1163693   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
07/29/2020   1166819   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
08/25/2020   1169893   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
09/28/2020   1172981   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
10/26/2020   1176069   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
11/24/2020   1179147   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
12/21/2020   1182102   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
01/25/2021   1185066   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
02/22/2021   1188182   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                              623.65
03/26/2021   1191466   LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            1,388.81
                                                                                                                    31,099.11




Form 4100N                                 Notice of Final Cure Payment                                                page 3
   Case 17-70212-JAD           Doc 71     Filed 04/07/21 Entered 04/07/21 12:03:46                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

MARK A. SPRAGUE
50 EAST RANSON AVENUE
BLAIRSVILLE, PA 15717

BRIAN P CAVANAUGH ESQ
STEWART MCCARDLE ET AL
229 S MAPLE AVE
GREENSBURG, PA 15601

LAKEVIEW LOAN SERVICING LLC
C/O LOANCARE LLC
PO BOX 8068
VIRGINIA BEACH, VA 23450

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




4/7/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
